Citation Nr: 1507761	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma. 


REPRESENTATION

Appellant represented by:	Mr. Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran had active service from June 1974 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2014 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a December 2014 Joint Motion for Remand, vacated a September 2013 Board decision denying entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the matter for action complying with the joint motion. 

As a matter of background, the matters were initially before the Board on appeal from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim on appeal.  In April 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the Court.  

In a February 2013 Joint Motion, the parties argued that the Veteran's claim should be remanded in order for the Board to reconsider evaluate the medical records that possibly indicating that the Veteran was diagnosed with PTSD, at least in part, due to an in-service sexual assault, as part of the weight and assessment of the preponderance of the evidence in accordance with the United States Court of Appeals for the Federal Circuit (Federal Circuit) holding in Menegassi v. Shinseki, 639 F. 3d 1379 (Fed. Cir. 2011).  In the September 2013 decision, the Board discussed the medical evidence in light of Menegassi, but denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran again appealed the Board's decision to the Court giving rise to the current appeal.   

In the December 2014 Joint Motion, the parties argued that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder should be remand for the Board to reconsider the credibility of the lay evidence in light of the Federal Circuit holding in AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  In that decision, the Federal Circuit held that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, supra.  The parties also argued that the Board should reconsider whether a VA medical opinion should be obtained after reconsideration of the lay evidence. 

The Veteran has filed a claim for service connection for lung cancer.  See a March 2010 correspondence.  Although it appears that the Agency of Original Jurisdiction (AOJ) has initiated the evidentiary development of the claim, it has not yet been originally adjudicated.  As such, it is not currently on appeal and it is referred back to the AOJ for appropriate actions. 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In particular, a remand is needed to afford the Veteran with a VA psychiatric examination in conjunction with his claim. 

The Veteran has stated that he suffered from repeated sexual assaults by his superior officer during his period of service from November 1974 until March 1976. The Veteran did not report the incident during his period of service.  However, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Instead, the Board must look to alternative sources of evidence, and determine the credibility and weigh of such evidence. 
In order for a claim for service connection for PTSD to be successful, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A review of the medical evidence shows a current diagnosis of PTSD.  The record also contains medical statements from two of the Veteran's treating VA medical providers, a clinical psychologist and a social science specialist.  See September 2012 and October 2012 VA mental health treatment notes.  In both of these medical statements, the VA medical providers state that they are writing in support of the Veteran's claim for PTSD due to military sexual trauma based on the Veteran's reported history during his VA treatment sessions.  Neither VA medical professional indicated that they had reviewed the Veteran's claims folder at any point.  

To date, VA has neither afforded the Veteran a formal VA mental examination nor solicited a medical opinion as to the onset and/or etiology of her asserted PTSD or any other acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, on remand, the Veteran should be scheduled for an appropriate VA examination so as to ascertain whether he has PTSD that is etiologically related to the asserted in-service sexual assaults and, if not, whether he has any other acquired psychiatric disorder that is related to service. 

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records since 2012. 

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disorder.  The claims file should be reviewed and all indicated studies should be conducted.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor?  The claimed stressor is alleged repeated sexual assaults by his superior officer during his period of service from November 1974 until March 1976. 

The examiner should review the claims file and determine whether there is evidence of behavior changes or other relevant changes following the claimed sexual assault; and opine as to whether that evidence indicates that the personal assault occurred.  In doing so, the examiner should consider the Veteran's treating VA providers' 2012 medical statements as well as the previous medical evidence of record. 

If the examiner determines that the evidence does indicate that the personal assault occurred, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide opinions requested, then he or she shall provide a complete explanation stating why this is so.  

3. After completing the above, readjudicate the claim. Specific to the psychiatric disorder claim, this review should include consideration of all additional evidence added to the claims file since the issuance of the statement of the case.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




